Case 1:19-cv-24138-DPG Document 81 Entered on FLSD Docket 02/06/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 1:19-cv-24138-DPG
  _________________________________________

  YUANXIAO FENG, et al.,

                       Plaintiffs.

  v.

  JOSEPH WALSH, et al.,
              Defendants.
  __________________________________________/

                 DEFENDANTS GREYSTONE HOTEL MIAMI, LLC,
                  UNITED EB5, LLC, SANTA BARBARA 230, LLC,
              GREYSTONE TERRA FIRMA, LLC, VOS HOLDINGS I, LLC,
           VOS CRE I, LLC, GREYSTONE HOSPITALITY, LLC, GREYSTONE
              HOLDCO, LLC, GREYSTONE MANAGING MEMBER, LLC,
           GREYSTONE MASTER TENANT, LLC, GREYSTONE TENANT, LLC
          GREYSTONE OPTION HOLDER, LLC, TRANS INN ASSOCIATES, INC.
                VOS HOSPITALITY, LLC, BBM3, LLC, BBM 3 II, LLC,
             JAMES VOSOTAS, DANIEL VOSOTAS AND BRANDEN MUHL
             UNOPPOSED MOTION TO CORRECT DOCKET ENTRY NO. 22
              AND TO DELETE THE DOCKET NOTATION THAT THEIR
                 COUNSEL REPRESENTS GREYSTONE EB-5 LLLP

         Defendants, Greystone Hotel Miami, LLC, United EB5 LLC, Santa Barbara 230, LLC,

  Greystone Terra Firma, LLC, Vos Holdings I, LLC, VOS CREI, LLC, Greystone Hospitality,

  LLC, Greystone Holdco, LLC, Greystone Managing Member, LLC, Greystone Master Tenant,

  LLC, Greystone Tenant, LLC, Greystone Option Holder, LLC, Trans Inn, Associates, LLC, VOS

  Hospitality LLC, BBM 3, LLC, BBM 3 II, LLC, James Vosotas, Daniel Vosotas and Branden

  Muhl (the “Greystone Defendants”), file this Unopposed Motion to Correct Docket Entry No. 22

  and to Delete the Docket Notation that their Counsel Represents Defendant Greystone EB-5, LLLP

  and state:
Case 1:19-cv-24138-DPG Document 81 Entered on FLSD Docket 02/06/2020 Page 2 of 6
                                                                    CASE NO.: 1:19-cv-24138-DPG


          1.      This is an action brought by foreign nationals who assert that all of the defendants

  aided and abetted defendant Joseph Walsh’s embezzlement of their investments in defendant

  Greystone EB-5, LLLP.

          2.      On November 18, 2019, the Greystone Defendants moved to dismiss the Complaint

  [ECF 22] for lack of jurisdiction.

          3.      The Greystone Defendants’ motion to dismiss did not include defendant Greystone

  EB-5, LLLP.

          4.      However, ECF 22, mistakenly indicates that the Greystone Defendants’ attorney

  Stephen A. Mendelsohn of Greenberg Traurig, P.A., represents Greystone EB-5, LLLP.

          5.      Also, on page 6 of the Civil Docket, Stephen A. Mendelsohn is incorrectly listed as

  counsel for Greystone EB-5, LLLP.

          6.      At no time has Stephen A. Mendelsohn or anyone affiliated with Greenberg

  Traurig, P.A. represented Greystone EB-5, LLLP. (ECF 68, which lists the Greystone Defendants’

  Motion to Dismiss the Amended Complaint, accurately includes only the Greystone Defendants.)

          7.      Given the numerous defendants who use “Greystone” as part of their names, these

  mistakes are understandable.

          8.      None of the parties oppose the relief requested herein.

          WHEREFORE, the Greystone Defendants respectfully request that their motion be

  granted, that an order be issued that directs the Clerk to correct the Civil Docket by deleting the




                                                   2
  ACTIVE 48684393v1
Case 1:19-cv-24138-DPG Document 81 Entered on FLSD Docket 02/06/2020 Page 3 of 6
                                                                   CASE NO.: 1:19-cv-24138-DPG


  notation that Stephen A. Mendelsohn of Greenberg Traurig, P.A. is appearing as counsel to

  Greystone EB-5, LLLP and amending ECF 22 by deleting the reference to Greystone EB-5, LLLP

  as a moving party, and grant such other relief the court deems just.


  Dated: February 6, 2020                      Respectfully submitted,

                                               Attorneys for Greystone Defendants

                                               GREENBERG TRAURIG, P.A.
                                               5100 Town Center Circle
                                               Suite 400
                                               Boca Raton, Florida 33486
                                               Telephone: 561-955-7600
                                               Telefax: 561-338-7099

                                               By: s/ Stephen A. Mendelsohn
                                                    Stephen A. Mendelsohn
                                                    Florida Bar No. 0849324
                                                    Email: mendelsohns@gtlaw.com;
                                                    hasenh@gtlaw.com; and
                                                    FLService@gtlaw.com




                                                   3
  ACTIVE 48684393v1
Case 1:19-cv-24138-DPG Document 81 Entered on FLSD Docket 02/06/2020 Page 4 of 6
                                                                    CASE NO.: 1:19-cv-24138-DPG


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of February, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.



                                                               /s/ Stephen A. Mendelsohn
                                                           STEPHEN A. MENDELSOHN




                                                   4
  ACTIVE 48684393v1
Case 1:19-cv-24138-DPG Document 81 Entered on FLSD Docket 02/06/2020 Page 5 of 6
                                                                 CASE NO.: 1:19-cv-24138-DPG



                                          SERVICE LIST

                             Yuanxiao Feng, et al.v. Joseph Walsh, et al.
                                    Case No. 1:19-cv-24138-DPG
                      United States District Court, Southern District of Florida

   ZEBERSKY PAYNE SHAW LEWENZ, LLP
   Attorneys for Plaintiffs
   Jordan A. Shaw, Esq.
   Fla. Bar No. 111771
   Steffani M. Russo, Esq.
   Fla. Bar No. 1002598
   110 SE 6th Street, Suite 2150
   Fort Lauderdale, FL 33301
   Telephone: (954) 989-6333
   Facsimile: (954) 989-7781
   Primary Email: jshaw@zpllp.com:
   srusso@zpllp.com
   Secondary Email· mperez@zpllp.com;
   jgarcia@zpllp.com

  And

   SMS LAW GROUP, APC
   Co-Counsel for Plaintiffs
   Kevin Qi, Esq.
   CA Bar No. 284314
   Pro Hac Vice to be sought
   2221 Camino Del Rio S, Ste. 100
   San Diego, CA 92108
   Telephone: (619) 342-7887
   Facsimile: (619) 255-9559
   (732) 747-5259 Fax
   Primary Email: kevinqi@smslawfirm.us

          Attorneys for Plaintiffs




                                                  5
  ACTIVE 48684393v1
Case 1:19-cv-24138-DPG Document 81 Entered on FLSD Docket 02/06/2020 Page 6 of 6
                                                   CASE NO.: 1:19-cv-24138-DPG


  Mandel & Mandel LLP
  Counsel for Defendants PNC Bank, N.A.
  And Ruben Ramirez
  Nina Stillman Mandel
  FBN 843016
  160 East Flagler Street, Ste. 1224
  Miami, Florida 33131
  Tel: (305) 374-7771
  Fax: (305) 374-7776
  nsm@mandel.law

  Ballard Spahr LLP
  Nicholas A.R. Kato
  Pro Hac Vice requested
  Counsel for Defendants PNC Bank, N.A.
  And Ruben Ramirez
  1735 Market Street, 51st Floor
  Philadelphia, PA 19103-7599
  Tel: (215) 864-8838
  KatoN@ballardspahr.com




                                          6
  ACTIVE 48684393v1
